DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "On-demand vehicle imaging systems and methods are provided herein. An example method includes receiving a first request to obtain an image or video of a target location from a requesting party, determining a vehicle located within a specified distance from the target location, transmitting a second request to the vehicle to obtain the image or video of the target location using a camera of the vehicle, the second request including an identification of the target location, performing at least one aspect of image processing to blur, block, or obscure at least a portion of the image, and transmitting the obtained image or video of the target location to the requesting party.”
         
Reason for Allowance
Claims 1-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 12/15/2021, Pages 1-4.  Further, the prior art on record fails to teach or suggest, claims 1, 8, and 16 are allowed, the claims 2-7, 9-15, and 17-20 are also allowed based on their dependency upon the independent claims 1, 8, and 16.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

        Ando (US Pub. No.: 2002/0173907 A1) teaches “The present invention relates to a data communication system in which a first request signal containing position information is transmitted from a first mobile unit (6) to a base station (2), and in which the base station (2) searches for a, second mobile unit (5) in accordance with the position information contained in the first request signal, then transmits a second 

          Ronning et al. (US Pub. No.: 2016/0371983 A1) teaches “Techniques are provided for implementing a system that can assist a user with parking a vehicle in a desired location using a portable device such as a smartphone or a personal navigation device. Implementations capture an image of the vehicle's surroundings when it is in the position the user wishes to parking (for example, when it is pulled far enough into a garage to allow the garage door to close). Subsequently, when the user wishes to park in that location again, one or more comparison images are captured in real time and compared to the reference image. When the current comparison image agrees with the reference image, the vehicle is in the correct position.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667